It was ruled in this case:
I. That the defendant, a captain of a vessel, could not give in evidence his own protest for the purpose of showing that he was compelled by stress of weather to throw overboard the goods, for the nondelivery of which the action was brought.
II. That the plaintiff might declare on a special agreement to deliver goods, though a bill of lading was signed, which, being without a stamp, could not be given in evidence.
NOTE. — See acc. on the first point, Cunningham v. Butler, 3 N.C. 392.
(223)